Case 4:21-cv-00694-ALM-KPJ Document 12 Filed 09/21/21 Page 1 of 2 PageID #: 516




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   MICHAEL MOATES, DC CHRONICLE,                      §
   and DC CHRONICLE LIMITED,
                                                      §
                                                      §
           Plaintiffs,                                §
                                                      §     Civil Action No.: 4:21-cv-694-ALM-KPJ
   v.                                                 §
                                                      §
   FACEBOOK, INC., and AT&T, INC.,                    §
                                                      §
           Defendants.                                §

                                              ORDER

        Pending before the Court is the parties’ Motion for Entry of Stipulation Regarding

 Deadlines Related to Removal and Remand (the “Motion”) (Dkt. 11), wherein Plaintiffs Michael

 Moates, DC Chronicle, and DC Chronicle Limited (together, “Plaintiffs”) and Defendant

 Facebook, Inc., request the Court enter an order setting certain deadlines stipulated to by the

 parties. See Dkt. 11. Although Defendant AT&T, Inc., has not joined the Motion, Plaintiffs and

 Defendant Facebook, Inc., represent that AT&T, Inc., agrees to the Motion and the stipulations

 contained therein. Dkt. 11 at 2. Having considered the Motion, the Court finds that it should be

 GRANTED.

        IT IS HEREBY ORDERED that Plaintiffs shall have until October 7, 2021, to file a

 motion to remand. If such motion is timely filed, Defendant Facebook, Inc., shall file a response,

 if any, no later than October 28, 2021, and Plaintiffs shall file a reply, if any, no later than

 November 11, 2021.

        IT IS FURTHER ORDERED that all deadlines in this matter, including deadlines to file

 responsive pleadings with the Court, are tolled until October 7, 2021. However, if Plaintiff files a

 motion to remand on or before October 7, 2021, all deadlines in this matter, including deadlines to

                                                  1
    Case 4:21-cv-00694-ALM-KPJ Document 12 Filed 09/21/21 Page 2 of 2 PageID #: 517




.    file responsive pleadings with the Court, shall be tolled until entry of the Court’s order on

     Plaintiffs’ motion to remand. Upon the Court’s resolution of Plaintiff’s motion to remand,

     Facebook, Inc., shall have a minimum of twenty-one (21) days to file an answer or otherwise

     respond to Plaintiff’s Complaint (whether in this Court or state court).

             So ORDERED and SIGNED this 21st day of September, 2021.




                                                    ____________________________________
                                                    KIMBERLY C. PRIEST JOHNSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                      2
